          Case 7:20-cv-03240-KMK Document 21 Filed 07/16/20 Page 1 of 2




July 16, 2020

VIA ECF

Hon. Kenneth M. Karas
United States District Court
300 Quarropas Street, Chambers 533
White Plains, NY 10601-4150

                 Re:      CFPB v. Law Offices of Crystal Moroney, P.C. v. Case No. 7:20-cv-03240 (KMK)
                          Letter-Motion for Leave to File in Excess of Page Limit

Dear Judge Karas:

         This Court entered an order on June 12, 2020 setting a deadline for Respondent to file a
Response to the Petition to Enforce by July 15, 2020, in the above-referenced matter. Respondent
did so yesterday evening. Your Honor then issued a Memo Endorsement stating that Respondent
failed to request leave to file in excess of the page limit.

        Respondent apologizes for not understanding the appropriate page limit under your
Individual Rules. Respondent incorrectly thought that a Response to a Petition is the equivalent of
an Answer to a Complaint rather than the equivalent of an Opposition to a Motion, which is subject
to the 25-page limitation. See Order to Show Cause, ¶ 5 (May 13, 2020) (“At the show cause hearing,
only those issues brought into controversy by the responsive pleadings and factual allegations supported
by the Assae-Bille declaration will be considered. Any uncontested allegation in the petition [will] be
considered admitted.”) (emphasis added).

         In this case, a Response greater than 25 pages was necessary to address the dynamics of new,
previously untested law—the Supreme Court’s Seila Law decision—which Respondent believes has a
significant jurisdictional impact on this case. This issue, in addition to our constitutional arguments
and statutory defenses to the defective CID itself, must be thoroughly fleshed out.

        Thus, Respondent respectfully moves this Court for leave to exceed the 25-page limitation
and to accept the Response to the Petition as timely. In the alternative, Respondent asks this Court
to allow counsel to submit a Response within the applicable page limit, if possible.
                1225 19th Street NW Suite 450, Washington DC 20036 (202) 869-5210   www.NCLAlegal.org
          Case 7:20-cv-03240-KMK Document 21 Filed 07/16/20 Page 2 of 2




        Denial of leave to file in excess of 25 pages and to accept the July 15th Response as timely
would significantly prejudice Respondent. Pursuant to Your Honor’s Order to Show Cause, “the
burden of coming forward to oppose enforcement of the CID has shifted to Respondent.” Order
to Show Cause, ¶ 3 (May 13, 2020). The Order also directs that “[i]f Respondent has any defense to
present or opposition to the petition, such defense or opposition shall be made in writing[.]” Id. ¶ 4.
(emphasis added). Respondent could not provide “any defense” within the 25-page limitation.
Given the complexity of the case and the extent of Petitioner’s incorrect or misleading allegations,
Respondent would be severely prejudiced by a page limitation unduly restricting this responsive
pleading’s ability to fully articulate Respondent’s defenses.

        Since Petitioner was served on July 15, 2020, and since Petitioner was on notice that the
Respondent’s constitutional arguments would be fully fleshed out in the enforcement case (the
Petitioner’s affirmative related case, 7:19-cv-01732, has been stayed pending this enforcement
action), Petitioner will suffer no prejudice by Your Honor’s grant of leave to file in excess of pages.
Undersigned counsel has attempted to seek consent to this letter-motion, but Petitioner has not
responded by the time of its filing.

        Please feel free to contact me if you have any questions.

                                                          Very truly yours,



                                                          Michael P. DeGrandis
                                                          Senior Litigation Counsel


cc: Vanessa Assae-Bille, Esq. (via e-mail and ECF)
    Jehan Patterson, Esq. (via e-mail and ECF)
    Kevin Friedl, Esq. (via e-mail and ECF)




                                                 2 of 2
